Case
 Case3:20-cv-00092-BAJ-EWD
      3:20-cv-00092-BAJ-EWD Document
                             Document1-1
                                      15-602/17/20
                                            05/14/20Page
                                                      Page
                                                         221ofof346
                                                                 1




                                                                 EXHIBIT
                                                                           exhibitsticker.com




                                                                      5
